Citation Nr: 1432815	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  12-31 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a Veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The appellant contends that he had recognized Philippine guerrilla service, in the service of the United States Armed Forces during World War II.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the RO, which denied the appellant's claim for entitlement to a one-time payment from the FVEC Fund.  In October 2013, the Board found that the appellant filed a timely NOD with respect to the May 2009 denial; and remanded the matter for issuance of a statement of the case (SOC).  The RO issued a SOC in February 2014.  Correspondence submitted by the appellant in March 2014 has been accepted as a timely substantive appeal, in lieu of VA Form 9.

Because Veteran status of the person seeking a VA benefit is a threshold requirement for establishing entitlement to such benefit, that is the matter before the Board.  

Lastly, in addition to reviewing the appellant's paper claims file, the Board has surveyed the contents of his electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ (Agency of Original Jurisdiction).  VA will notify the appellant when further action is required.


REMAND

The appellant seeks entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine Veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  

Section 1002 addresses "Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II."  Section 1002(d) provides that an eligible person is any person who - (1) served - (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  Section 1002(j)(2) also provides that VA will administer its own provisions in a manner consistent with VA law except to the extent otherwise provided in the statute.  

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or Original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).  The United States Court of Appeals for Veterans Claims (Court) has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Venturella v. Gober, 10 Vet. App. 340 (1997).  

In Capellan v. Peake, 539 F.3d 1373, 1382 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit found that VA must ensure that service department verifications as to whether an individual served in the United States Armed Forces are based on all available evidence, including any evidence of service that a claimant submits to VA.  

In the present case, the service department (via the National Personnel Records Center (NPRC)) certified (in December 2012) that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

The Board notes that, following an original application for VA benefits in 2002, the appellant submitted a June 1983 letter from the Republic of the Philippines, Ministry of National Defense, which indicates that:  the appellant was inducted into the service on October 1, 1942, with the rank of T/Sgt and was assigned with the Svc Co 4th Bn USAFIP-NL, and was honorably discharged on June 1945.

Since then, in April 2003, the appellant reported that he was wounded in the right knee in April 1945 while on a routine patrol with some comrades in arms in the vicinity of Ubao, Calimag, San Mateo, Isabela.  He indicated that he and his comrades came face to face with elements of a Japanese patrol operating within the area; and that a brief gun battle ensued.  The appellant reported that, due to exhaustion and pain, he was rendered unconscious; and that he regained consciousness while being treated by local and private healers at home.  

In July 2006, the appellant submitted a joint affidavit, signed by two comrades in the Guerrilla Unit, affirming that they personally witnessed an incident in which the appellant was critically wounded on his right knee during a battle at Hapid Valley; and that the appellant was rendered totally helpless, and had to be carried by them under the cover of darkness to a safe place for treatment.  They also affirmed that the appellant was rendered weak and incapable of hiking for months during the course of his recovery.

Moreover, in July 2006, the appellant submitted a 1942 roster of the 1st Bn 14th Inf PA AUS, which includes the appellant's name and rank of S/Sgt of the third squad.

Lastly, in July 2009, the appellant submitted a 1957 affidavit, signed by his former commanding officer, affirming personal and official knowledge that the appellant was inducted in the service of the 12th Inf Regt, USF, NL, on or about October 4, 1942, in the municipality of Echague, Isabela, thru authority of Lt. Col. Gregorio Manalo, with the rank of Technical Sergeant; and that after induction, the appellant was assigned to Espionage Service Company, 4th Bn, 12th Inf Regt, USF, NL.

The former commanding officer also affirmed that the appellant procured foodstuffs and supplies for the use of their unit; he gathered information against the enemy activities; ... he led soldiers to destroy enemy communications lines in different corners of Isabela ... he participated in many battles in the province of Isabela.  The former commanding officer affirmed that the appellant was considered discharged in the field and that his name was included in the rosters of troops submitted to the U.S. Army authorities for recognition, but his name was one of those screened due to limited number of men to be recognized; thus the appellant was not processed and paid for his services rendered to the unit.

The Board notes that the 12th Inf., USAFIP NL (U.S. Army Forces in the Philippines-Northern Luzon) is included in the U.S. Archives' alphabetical list of Guerrilla Unit Recognition Files.  See  http://www.archives.gov/research/military/ww2/philippine/guerrilla-list-3.html.

Likewise, the 14th Infantry, USAFIP NL, is also included in the alphabetized listing.  See http://www.archives.gov/research/military/ww2/philippine/guerrilla-list-2.html.

Given that the appellant has identified various units of service and various spellings of his first name (see the heading above), it is incumbent on the RO to seek re-certification of the appellant's alleged service based on the additional information provided.  Hence, corrective action to obtain re-certification of service based on new information provided is necessary.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994) ("there is no stated limit on the number of times that the Secretary 'shall' request service department verification when one claiming entitlement fails to submit qualifying evidence of service.")  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request service department verification of the appellant's claimed service in the recognized guerrillas, in the service of the United States Armed Forces during World War II, with reported dates of service (October 1, 1942, to June 1945) with the following units:

   a.  Svc Co 4th Bn USAFIP-NL; 
   
   b.  1st Bn 14th Inf PA AUS; 
   
   c.  12th Inf., USAFIP NL; and 
   
   d.  14th Infantry, USAFIP NL).  
   
   Ensure requests are made using the multiple variations of the Veteran's name that are listed in the header above.
   
   In connection with this request, provide the service department copies of relevant records in the claims file.  

2.  Ensure that the development sought is completed in full.  Then readjudicate this claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



